Gray, C. J.
The allegations of conspiracy, illegality, falsehood and malice will not support this action, unless either the purpose intended, or the means by which it was to be accomplished, is shown to be unlawful. Adler v. Fenton, 24 How. 407. Bowen v. Matheson, 14 Allen, 499. No such unlawfulness appears upon the face of this declaration. The purpose of compelling the plaintiff to withdraw from the firm was not in itself unlawful; and the means are not shown to be unlawful, for the plaintiff’s creditors, upon the allegations in the declaration, had a lawful right to attach his property and to petition the officer to sell the goods attached. The declaration therefore shows no cause of action. Judgment for the defendant.